Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 1 of 17 PageID #: 734




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PATRICK THOMAS O’NEALL,                    )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )      Case No. 4:17-cv-01297-AGF
                                           )
DEAN MINOR,                                )
                                           )
              Respondent.                  )

                            MEMORANDUM AND ORDER

       This matter is before the Court on the pro se petition of Missouri state prisoner

Patrick Thomas O’Neall for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On

October 20, 2011, Petitioner pled guilty to felony driving while intoxicated. He was

sentenced as an aggravated offender to 15 years in prison, but pursuant to his plea

agreement, received a suspended execution of sentence and a five-year term of probation.

       On April 11, 2013, following a hearing at which Petitioner appeared pro se,

Petitioner’s probation was revoked and his 15-year prison sentence executed due to his

failure to complete an alternative court program that was a condition of his probation.

       Petitioner filed this federal habeas petition on March 31, 2017. The Court

construes the petition as challenging both Petitioner’s underlying conviction and his

probation revocation. For the reasons set forth below, the Court will deny habeas relief.

                                    BACKGROUND

       On October 20, 2011, Petitioner pled guilty to felony driving while intoxicated.

Petitioner was represented by privately retained counsel. During the plea colloquy,
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 2 of 17 PageID #: 735




Petitioner stated under oath that he was guilty of the current charge and of the prior

intoxication-related convictions described in the charge, that he had enough time to talk

to his attorney about the case and had no complaint with the way his attorney handled the

case, that he understood the rights he was giving up by pleading guilty, and that the trial

court could impose any sentence within the range of punishment permitted by law,

including “up to fifteen years in the penitentiary.” Resp. Ex. E at 25.

       Petitioner was sentenced the same day as an aggravated offender to 15 years in

prison, but pursuant to his plea agreement, the sentencing court suspended execution of

the sentence and placed Petitioner on probation for five years. A condition of Petitioner

probation was to complete an alternative court program known as DWI court. Petitioner

did not file a direct appeal.

State Probation Revocation Proceedings

       In October 2012, while still on probation, Petitioner was arrested for driving while

his license was suspended, which was a violation of the DWI court’s requirements. As a

result, in November 2012, he was terminated from DWI court.

       The State then moved to revoke Petitioner’s probation for failure to complete DWI

court. The probation court initially scheduled a hearing on the state’s motion on

November 8, 2012, but it continued the hearing twice at Petitioner’s request, so that

Petitioner could attempt to retain counsel. The hearing was ultimately scheduled for

April 11, 2013.

       At the outset of the April 11, 2013 hearing, Petitioner informed the probation court

judge that he had paid money to a private attorney but that the attorney refused to

                                             2
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 3 of 17 PageID #: 736




represent him. Resp. Ex. O at 2. Petitioner also indicated that he had a potential witness

who could testify as to the circumstances surrounding the driving incident for which

Petitioner was terminated from DWI court. Petitioner then apologized and stated that he

“wanted to be ready” for the hearing. Id. The judge did not address Petitioner’s

comments and instead proceeded with the hearing.

       At the hearing, the State presented the testimony of Petitioner’s probation officer,

who testified as to Petitioner’s termination from DWI court. Petitioner was permitted to

and did cross examine the State’s witness and testify on his own behalf, all while

proceeding pro se. Through his cross examination and his own testimony, Petitioner

explained that he believed his termination from DWI court was unfair because the only

reason he drove without a license was that the driver he was traveling with experienced a

medical emergency and could not drive.

       During his own testimony, Petitioner again explained that he had paid money to a

private attorney and that he would “like to at least have some representation.” Id. at 12.

After the close of evidence, Petitioner repeated that he would “like to at least get some

type of legal representation.” Id. at 14.

       The judge responded that he was “going to take the matter as submitted” and that

he was finding that Petitioner violated a condition of his probation by being terminated

from DWI court. Id. The judge explained that he was the same judge that presided over

Petitioner’s initial intake into DWI court, as well as Petitioner’s termination from that

court. The judge stated that Petitioner was aware from his participation in DWI court that

driving a vehicle would be “immediate grounds for termination” from DWI court and that

                                              3
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 4 of 17 PageID #: 737




even if there were a medical emergency, Petitioner should have called 911 rather than

drive without a license. Id. at 14-16.

       The judge then revoked Petitioner’s probation and ordered that Petitioner’s 15-

year sentence be executed.

State Post-Conviction Proceedings

       On September 9, 2013, Petitioner filed a motion for postconviction relief. He

argued (1) that the probation court “was beyo[]nd its jurisdiction to revoke [Petitioner’s]

probation without counsel,” Resp. Ex. E at 69, (2) that he received ineffective assistance

of counsel in connection with his guilty plea, and (3) that his guilty plea was involuntary.

       The motion court appointed counsel for Petitioner, and counsel requested and was

granted an extension of time in which to file an amended motion for post-conviction

relief. Appointed counsel filed the amended motion on January 7, 2014, and raised only

Petitioner’s second and third claims, that plea counsel was ineffective and that

Petitioner’s guilty plea was involuntary. The amended motion did not incorporate

Petitioner’s pro se claim regarding his probation revocation.

       The motion court held an evidentiary hearing on March 5, 2015, at which

Petitioner and Petitioner’s plea counsel testified. On September 21, 2015, the motion

court denied Petitioner’s amended motion for post-conviction relief, holding that

Petitioner’s claims were contradicted by his sworn admissions during the plea colloquy.

The motion court did not address Petitioner’s pro se motion.

       On appeal from the denial of post-conviction relief, Petitioner, through appointed

counsel, asserted only one claim: that the motion court erred in failing to conduct an

                                             4
    Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 5 of 17 PageID #: 738




abandonment inquiry in order to determine whether appointed post-conviction counsel

abandoned Petitioner by filing an untimely amended motion.

         On October 25, 2016, the Missouri Court of Appeals affirmed the motion court’s

judgment. In affirming the denial of post-conviction relief, the appellate court held that

the amended motion was timely filed under state law and, therefore, no abandonment

inquiry was necessary. The post-conviction mandate was issued on December 23, 2016.

State Habeas Proceedings

         On April 8, 2016, while his post-conviction motion was still pending on appeal,

Petitioner, through privately retained counsel, filed a petition for a writ of habeas corpus

in state court, under Missouri Supreme Court Rule 91, challenging his probation

revocation on four grounds. 1

         First, Petitioner argued that his probation was revoked in violation of his

constitutional right to counsel. In an affidavit attached to his state habeas petition,

Petitioner explained that he paid a private attorney to represent him at the probation

revocation hearing, and that the attorney was in fact in court on the day of the hearing and

spoke with the judge shortly before the hearing. Petitioner stated that the attorney, after

speaking with the judge, returned Petitioner’s money, told Petitioner he could not

represent him, and left. Petitioner argued that, under these circumstances, and in light of

the nature of the hearing and the alleged probation violation, he was entitled to either the



1
      The sole avenue to challenge a probation revocation in Missouri is through a state
habeas petition under Missouri Supreme Court Rule 91. See Davis v. Purkett, 296 F.
Supp. 2d 1027, 1029 (E.D. Mo. 2003) (discussing Missouri law).
                                               5
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 6 of 17 PageID #: 739




appointment of counsel or more time to retain private counsel.

       Second, Petitioner argued that his due process rights were violated when the

probation court failed to consider mitigating circumstances that led to Petitioner’s

probation violation and failed to consider alternatives to incarceration.

       Third, Petitioner argued that he received ineffective assistance of counsel when the

private attorney he retained to represent him at the hearing abandoned him. Finally,

Petitioner argued that state law required the probation court to articulate the grounds for

denying Petitioner’s request for counsel and that the court failed to do so.

       On September 12, 2016, the state habeas court denied the petition. First, citing

Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973), the court held that the right to counsel in

probation revocation hearings is discretionary and was not required here. The state

habeas court reasoned that there was a single, undisputed violation that was not complex,

and that Petitioner was able to effectively present his mitigating evidence through cross-

examination of the State’s witness and through his own testimony. The court also noted

that the hearing was twice continued to give Petitioner time to retain counsel and that

further continuances were not required by due process.

       Next, the state habeas court held that the record contradicted Petitioner’s claims

regarding his opportunity to present mitigating evidence, that the probation court in fact

heard and considered the mitigating evidence, and that in light of the charges and

Petitioner’s history as a repeat offender, the probation court did not abuse its discretion in

revoking Petitioner’s probation and ordering incarceration.

       Third, the state habeas court held that Petitioner did not provide sufficient proof

                                              6
    Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 7 of 17 PageID #: 740




that an attorney-client relationship was formed with the attorney who allegedly

abandoned him because there was no evidence that Petitioner received legal advice from

the attorney or that the attorney intended to provide Petitioner with legal advice.

         Finally, the state habeas court held that Missouri law did not require the probation

court to state the reasons for denying Petitioner’s request for counsel because Petitioner

did not clearly request the appointment of counsel and, in any event, Petitioner was

admittedly not indigent and was therefore not entitled to the appointment of counsel.

         Petitioner also petitioned the Missouri Court of Appeals for a writ of habeas

corpus on December 16, 2016, which that court summarily denied on December 19,

2016. And he petitioned the Missouri Supreme Court for a writ on May 12, 2017, which

was summarily denied on June 27, 2017. 2

Federal Habeas Petition

         Petitioner filed the instant petition for federal habeas relief on March 31, 2017,

which is the date that he placed it in the prison mailing system. Petitioner titled his first

ground for relief: “unlawful guilty plea; and ineffective assistance of counsel; lack of

jurisdiction over subject matter / lack of standing,” and referred to an attached affidavit

for supporting facts. ECF No. 1 at 5. In the spaces provided for listing his second, third,

and fourth grounds, Petitioner simply wrote: “See attached notice / affidavit non-

exhausted?” Id. at 6-10. In the affidavit attached to his petition, Petitioner did not


2
        The denial of state habeas petition is not appealable under Missouri law; instead, if
the petitioner believes a writ should have issued, the remedy is to file a new petition in a
higher state court. See Davis, 296 F. Supp. 2d at 1030 (discussing Missouri law). There
is no time limit for filing state habeas petitions under Rule 91. Id.
                                               7
    Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 8 of 17 PageID #: 741




describe the factual bases for his federal habeas claims, but he stated that he was merely

seeking to preserve his rights by filing his federal habeas petition while he attempted to

exhaust his claims in state court. 3 See ECF No. 1-1.

         On August 17, 2017, this Court issued an Order to Show Cause as to why

Petitioner’s federal habeas petition should not be dismissed as untimely. ECF No. 4. The

Court explained that, under 28 U.S.C. § 2244(d), a petitioner has one year from the date

that his judgment of conviction becomes final within which to file a petition for writ of

habeas corpus; that if no direct appeal is taken, as here, a Missouri conviction becomes

final ten days after the judgment is entered, see Mo. R. Civ. P. § 81.04(a); and that, in

Missouri, a suspended execution of sentence is a final judgment, see Edwards v.

Missouri, 215 S.W.3d 292, 295 (Mo. Ct. App. 2007). The Court noted that Petitioner’s

judgment became final on October 30, 2011, ten days after he pled guilty and received a

suspended execution of sentence, and that § 2244(d)’s limitations period expired one year

later, on October 30, 2012. Thus, it appeared that the petition was time-barred.

         On September 20, 2017, Petitioner responded to the Court’s Order to Show Cause

and requested that equitable tolling apply and that he be permitted to amend his federal

habeas petition with new claims that he recently exhausted in state court. As best the


3
       The affidavit is lengthy and contains numerous references to irrelevant legal
doctrines and to frivolous arguments that the Court has disregarded, including that
Petitioner is a “Private Natural Man of Flesh and blood” who owes his “allegiance [sic]
and fealty as a Subject of the Kingdom of Heaven, under its King, Christ, and NOt to
ANY government, state or federal . . . .” See generally ECF No. 1-1; see also United
States v. Schmitt, 784 F.2d 880, 882 (8th Cir. 1986) (deeming “entirely frivolous”
appellants’ argument that the court lacked personal jurisdiction over them because they
were “Natural Freemen” and not a “juristic identity”).
                                              8
    Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 9 of 17 PageID #: 742




Court can discern from Petitioner’s response (ECF No. 9), Petitioner sought to assert the

following claims: (1) that he was improperly denied counsel at his probation revocation

hearing; (2) that he was denied due process when his probation was revoked; (3) that his

probation was revoked in breach of his plea agreement because he was wrongfully

terminated from DWI court; and (4) that he was unaware that by pleading guilty he risked

serving a sentence of 15 years if he violated the terms of his probation.4 See ECF No. 9.

         Respondent filed a response to the habeas petition on April 4, 2018. In it,

Respondent argues that the federal habeas petition is time-barred and that Petitioner’s

new claims challenging his probation revocation do not relate back to the original petition

for statute-of-limitations purposes. Respondent further argues that each of Petitioner’s

claims is without merit. 5




4
       Petitioner’s response does not refer to the other claims raised in his state habeas
petition, that his counsel abandoned him at the probation revocation hearing or that the
probation court erred in failing to state the reasons for denying Petitioner’s request for
counsel.
5
        In July 2018, after Respondent filed his response to the instant habeas petition,
Petitioner was again released on parole. Upon review of the Missouri Department of
Corrections Offender Search website, of which this Court takes judicial notice, Petitioner
remains on parole as the of the date of this Memorandum & Order. See
https://web.mo.gov/doc/offSearchWeb/offenderInfoAction.do. However, because the
original five-year term of probation was set to expire in 2016 and because the Court is
uncertain when the current term of probation will end, the probation revocation may have
continuing consequences. The Court will therefore assume, without deciding, that the
habeas petition is not moot. See, e.g., United States v. Rhone, 647 F.3d 777, 779 n.2 (8th
Cir. 2011) (“[B]ecause Rhone’s original term of supervised release was to expire in
January 2012, and the new term imposed after revocation will not end until January 2013,
the revocation has continuing consequences, and the appeal is not moot.”).

                                               9
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 10 of 17 PageID #: 743




       On November 21, 2018, Petitioner filed a lengthy traverse. 6 See ECF No. 31. To

the extent that Petitioner raises any new claims in his traverse, the Court has not

considered them. See Schleeper v. Groose, 36 F.3d 735, 737 (8th Cir. 1994) (holding that

federal habeas courts need not consider arguments first raised in a reply brief).

                                       DISCUSSION

Legal Standard

       Federal habeas relief is available to a state prisoner “only on the ground that he is

in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Where a claim has been adjudicated on the merits in state court, the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides that habeas

relief cannot be granted unless the state court’s adjudication:

       1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the
          Supreme Court of the United States; or

       2) resulted in a decision that was based on an unreasonable determination
          of the facts in light of the evidence presented in the State court
          proceeding.

28 U.S.C. § 2254(d).

Claims Challenging Underlying Plea and Conviction

       To the extent that Petitioner asserts any claim challenging his underlying guilty

plea and conviction, that claim is barred by the statute of limitations, for the reasons set



6
      For example, the traverse repeated Petitioner’s argument that “PATRICK T.
O’NEALL, the named ‘Petitioner’ is an artificial entity and not a real flesh and blood
man.” See generally ECF No. 31.
                                              10
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 11 of 17 PageID #: 744




forth in the Court’s prior Memorandum and Order to Show Cause. See ECF No. 4.

Specifically, Petitioner’s judgment became final on October 30, 2011. See Edwards, 215

S.W.3d at 295 (holding that a suspended execution of sentence is a final judgment); Mo.

R. Civ. P. § 81.04(a) (stating that if no direct appeal is taken, a Missouri conviction

becomes final ten days after the judgment is entered). Therefore, § 2244(d)’s limitations

period expired on October 30, 2012, and Petitioner did not take any state court action to

toll the limitations period before it expired. See Garrett v. Dormire, No. 4:10CV1861

CDP, 2011 WL 4445839, at *4 (E.D. Mo. Sept. 26, 2011) (“Although a pending state

post-conviction motion tolls the running of the statute of limitations, Garrett did not file a

motion for post-conviction relief until after his probation had been revoked and the

suspended sentence was executed[, which was] was more than four months after [] the

time limits under 28 U.S.C. § 2244 had expired.”).

       Moreover, the claim contained in Petitioner’s original federal habeas petition fails

for the separate reason that it is conclusory. Petitioner simply offered no explanation of

the factual basis supporting his claim. Rather, Petitioner relied a single sentence stating:

“The State Court Judgment is VOID; unlawful guilty plea; and ineffective assistance of

counsel; lack of jurisdiction over subject matter / lack of standing.” ECF No. 1 at 5.

Such conclusory allegations are simply insufficient to warrant federal habeas relief. See,

e.g., Bryson v. United States, 268 F.3d 560, 562 (8th Cir. 2001).




                                              11
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 12 of 17 PageID #: 745




       To the extent that Petitioner asserted a new claim in his response to the Court’s

Order to Show Cause, 7 that his plea was rendered involuntary or the result of ineffective

assistance of counsel because he was unaware that by pleading guilty he risked serving a

15-year sentence if he violated the terms of his probation, that claim, too, is barred by the

statute of limitations for the reasons discussed above.

       Further, the claim is procedurally defaulted. Under the doctrine of procedural

default, a federal habeas court is barred from considering the merits of a claim not fairly

presented to the state courts, absent a showing by the petitioner of cause for the default

and prejudice resulting therefrom, or that he is actually innocent, such that a miscarriage

of justice would result by failing to consider the claim. E.g., Murphy v. King, 652 F.3d

845, 848-49 (8th Cir. 2011).

        Petitioner raised claims of ineffective assistance of plea counsel and

involuntariness of guilty plea in his amended motion for post-conviction relief, but he

failed to pursue the claims on appeal. The Court’s review of such a claim is therefore

barred. 8 Petitioner has also failed to show that a miscarriage of justice will result if his

defaulted claim is not considered.


7
        The Court notes that, although Petitioner sought leave to amend his petition, he
was not granted such leave and never formally amended his petition. But because the
Court did not rule on the request for leave to amend, the Court has considered the claim
as if the petition were so amended.
8
        Petitioner has not asserted that post-conviction appellate counsel was ineffective
for failing to preserve the claims, and in any event, ineffective assistance of post-
conviction appellate counsel has not been recognized as cause to excuse such procedural
default. See Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir. 2012).

                                              12
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 13 of 17 PageID #: 746




Claims Challenging Probation Revocation

        Regarding Petitioner’s challenges to his probation revocation as stated in his

response to the Court’s Order to Show Cause, 9 each fails because the state court

reasonably rejected it or because it is unexhausted and is otherwise without merit. 10

     1. Right to Counsel

        The Supreme Court has held that “the presence and participation of counsel will

probably be both undesirable and constitutionally unnecessary in most [probation]

revocation hearings.” Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973). Only in certain

cases does “fundamental fairness” require the appointment of counsel for probationers.

Id. Thus, the “decision as to the need for counsel must be made on a case-by-case basis

in the exercise of a sound discretion by the state authority charged with responsibility for

administering the probation and parole system.” Id.

        In holding that counsel was not required here, the state habeas court correctly

noted that there is no precise set of guidelines for determining when counsel is necessary.


9
       The Court notes again that, although Petitioner sought leave to amend his petition
to add such claims, he was never granted such leave and never actually amended his
petition. Nevertheless, Respondent has responded to these claims, and the Court has
considered them as if the petition were so amended.
10
       Because the Court finds that the claims are without merit, it need not address
Respondent’s more complicated argument regarding the timeliness of these claims. See
Davis, 296 F. Supp. 2d at 1030 (noting that the statute-of-limitations analysis for federal
habeas claims challenging probation revocation in Missouri may be complicated because
the federal limitations period is tolled during the state’s review of such claims, and
because Missouri requires that such claims be presented in state habeas petitions, which
are not appealable but must be filed separately in each higher court and which are not
subject to any time limit).

                                             13
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 14 of 17 PageID #: 747




See id. The state habeas court also expressly considered all of the factors suggested by

Gagnon, including that there was a single, undisputed probation violation, that the case

was not complex, and that Petitioner was able to effectively present his mitigating

evidence through cross examination of the State’s witness and through his own

testimony. See id. at 787-791 (discussing these factors and also noting that mitigating

evidence in the form of the probationer’s excuse for violating the probation condition “is

often not susceptible of proof or is so simple as not to require either investigation or

exposition by counsel”). The decision was not an unreasonable application of the law or

the facts.

   2. Due Process

       Due process requires in this context requires:

       (a) written notice of the claimed violations of (probation or) parole;
       (b) disclosure to the (probationer or) parolee of evidence against him; (c)
       opportunity to be heard in person and to present witnesses and documentary
       evidence; (d) the right to confront and cross-examine adverse witnesses
       (unless the hearing officer specifically finds good cause for not allowing
       confrontation); (e) a ‘neutral and detached’ hearing body such as a traditional
       parole board, members of which need not be judicial officers or lawyers; and
       (f) a written statement by the factfinders as to the evidence relied on and
       reasons for revoking (probation or) parole.

Id. at 786. The probationer is also entitled to an opportunity to show that he did not

violate the conditions of his probation, that there was a justifiable excuse for any

violation, or that revocation is not the appropriate disposition. Black v. Romano, 471

U.S. 606, 614 (1985). However, “nothing . . . requires a sentencing court to state

explicitly why it rejected alternatives to incarceration,” when revoking probation. Id.

       Petitioner alleges a variety of due process violations. First, Petitioner alleges that

                                             14
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 15 of 17 PageID #: 748




he was not given proper notice of the revocation hearing. See ECF No. 9 at 3-4. This

claim is unexhausted having never been presented to the state courts, but in any event is

without merit. See 28 U.S.C. § 2254(b)(2) (permitting the denial of an unexhausted

habeas claim on the merits). The state court docket sheet, of which this Court takes

judicial notice, demonstrates that Petitioner appeared in person on three occasions to ask

for continuances of his revocation hearing, and Petitioner in fact appeared at the April 11,

2013 hearing, suggesting that he had notice of the hearing. See Resp. Ex. E at 6-7.

Petitioner has simply presented no evidence to the contrary.

       Next, Petitioner alleges that he was denied his right to present mitigating evidence.

ECF No. 9 at 4. Petitioner asserted this claim in his state habeas petition, and the state

court reasonably held that the record contradicted Petitioner’s assertion. Petitioner was

given the opportunity to present mitigating evidence through his cross-examination of the

State’s witness and through his own testimony. The probation court considered and

rejected Petitioner’s mitigating evidence, stating its reasons for doing so. Petitioner’s

disagreement with the probation court’s reasoning does not warrant federal habeas relief.

See Black, 471 U.S. at 613 (“[T]he fairness guaranteed by due process does not require a

reviewing court to second-guess the factfinder’s discretionary decision as to the

appropriate sanction.”).

       Finally, Petitioner alleges that the probation court was biased. This claim, too, is

unexhausted, but in any event, Petitioner provides no support for the bare assertion. The

Court thus rejects it as conclusory.



                                             15
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 16 of 17 PageID #: 749




     3. Breach of Plea Agreement

        In his final claim, Petitioner asserts that the “State breached the plea, along with

the judge when they refused to allow Petitioner representation and to present evidence at

the hearing, that would have exculpated wrong doing . . . .” ECF No. 9 at 7. This claim,

too, is unexhausted, having never been presented to the state courts, and also meritless for

the reasons stated above. The record undisputedly demonstrates that Petitioner pleaded

guilty in exchange for probation, that a condition of his probation was to complete DWI

court, and that he violated that condition.11 The source of any rights to counsel or to

present mitigating evidence in connection with the probation violation in this case is the

U.S. Constitution, not the plea agreement, and those rights were not violated.

                                       CONCLUSION

        The Court concludes that Petitioner is not entitled to federal habeas relief. The

Court does not believe that reasonable jurists might find the Court’s assessment of the

procedural or substantive issues presented in this case debatable or wrong, for purposes

of issuing a Certificate of Appealability under 28 U.S.C. § 2254(d)(2). See Buck v.

Davis, 137 S. Ct. 759, 773 (2017) (standard for issuing a Certificate of Appealability)

(citing Miller–El v. Cockrell, 537 U.S. 322, 336 (2003)).

        Accordingly,

        IT IS HEREBY ORDERED that the petition of Patrick Thomas O’Neall for a

writ of habeas corpus relief is DENIED.


11
       As noted above, any claim regarding the validity of Petitioner’s guilty plea or the
effectiveness of plea counsel is untimely and has been procedurally defaulted.
                                              16
Case: 4:17-cv-01297-AGF Doc. #: 37 Filed: 09/14/20 Page: 17 of 17 PageID #: 750




          IT IS FURTHER ORDERED that a certificate of appealability shall not be

issued.

          A separate Judgment shall accompany this Memorandum and Order.


                                                _______________________________

                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 14th day of September, 2020.




                                           17
